Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 11, 13, 15, 18,  24 and any dependent claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The scope of claims 6, 7 and 15 cannot be determined since any radius being on the proximal end of the extendable section has not been recited. Here one must infer the shape of the section, which has not been recited.  While it has been previously recited as “tubular”, it appears claim 6 intends to positively recite that the radius of the clutch plate matches that of the outer tubular portion.  However, such a scope is not considered clearly recited. 
Further in claim 7, “the aperture” lacks a clear antecedent.  One cannot determine if such is the “control aperture” or “guide aperture”. 
In claim 13, “the section end” lacks a clear antecedent.  It is not clear back to which in claim 1 the term refers such as the distal ends, proximal ends, proximate end, extendable section, and base sections.  
In claim 24, “the base section” lacks a proper antecedent.  Further claim 24 is ambiguous in its structural relationships.  One cannot determine how the first an second annular recess relate to the handle or base section and if bother are on the distal end or if just the second annular recess is on an inner surface of a distal end. 
As to claims 11 and 18 the terms “molded into” conveys no clear structure.  Such could be a method of a process or merely some structure implied.  Here one cannot determine which step and structure would meet the description of something that is “molded into” it. As such, the metes and bounds for the claim cannot be determined.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-16, 18-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons 2015/0038240 in view of Pelkey 6,231,447.
 	As to claims 1-5, 14-16, 23 and 24, known locking clutches in the prior art have two opposing “clutch plates” with opposing slots on a proximate end of the section.  Such designs are of the type in Parsons 2015/0038240 where the plates simultaneously expand into an annular recess in the outer corresponding section. Further shown are base section 12 with a textured handle section and button 24, plurality of first and second extensible section 14, 16, first and second annular recesses 30, 32 and control rod 34. Where ‘240 shows the design of a locking mechanism to have “two” slots for each opposing clutch plate and lack a “guide cap”, Pelkey teaches that the design of such locking mechanisms can have only a single clutch plate 41-2 having an arc on its end and within a slot in the end of the extendable section biased by spring 41-1.  In combination with his locking mechanism is taught a guide cap 32 having an aperture. To have substituted the design configuration of ‘240 with that of Pelkey in the base and at least one extensible section would have been an obvious matter of substituting one known locking member for that of another to obtain predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
	The relationship recited in claims 6 and 7 are considered taught by fig. 8 of Pelkey. 
	As to claims 8 and 16, the control aperture portion at 25-5 is considered to be the same thickness as the locking portion at 41-2 as shown in his fig. 3. 
As to claims 11, 12, 18, 19 and 21, no structural limitations or relationships with respect to the spring seat are recited. As such, the wall represented by the seated spring at 33-3 is considered to meet this limitation. As to claims 11 and 18 the terms “molded into” convey no clear structure.  For the purposes of this rejection, where the spring is considered show “in” the guide cap such is considered molded into it. While Pelkey does not appear to discuss the material of his guide cap, the selection of thermoplastic or metal would have been obvious to make the baton lighter or stronger as desired. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
Claims 13 and 20 are considered show by ‘240 at 35 where the thickened portion is considered reinforced and capable of additional impact damage resistance. 
 

Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons 2015/0038240 in view of Pelkey 6,231,447 and further in view of Pelkey 2013/0150167
9 
	As to claims 9 and 22, Pelkey is considered to show a collar threaded onto the tubular section at 22-1.  However, a recess formed in the collar is not shown. However, in ‘167 such a construction is taught by 2 having the recess as shown in fig. 9B. Here Pelkey teaches combining such prior art elements as recited in the claims In a baton like that of ’240 in order to obtain predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons 2015/0038240 in view of Pelkey 6,231,447 and further in view of Walter et al. 2014/0194212.
None of the applied art above appears to employ a ring at the distal end of the base section. Walter teaches in expandable batons the use of bushings 34 at the end of a base section in order to improve fit and reduce rattles.  To have employed such in .240 would have been obvious as suggested in order to improve the working operation of the baton. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walter et al. 2014/0194212.
As to claim 24, Walter shows an extendable baton with a handle section 12 with a base section being tubular and having a lengthwise axis, a first annular recess for the cam joint at 18b as described in 6,238,292 [0012] and a second annular recess 34 on an inner surface of a distal end and a release button 24 on a proximal end; a low friction, impact resistant polymer ring at 30 is disposed in the second annular recess of the handle section; at least one extendable section 14 being tubular and dimensioned to nest inside the base section coaxially with the longitudinal axis, the extendable section comprising a locking clutch 52 on a proximate end, the locking clutch including a retractable clutch plate 18a with a control aperture; and a control rod 22 connected to the release button, the control rod being insertable through the control aperture to retract the clutch plate toward the extendable section when the release button is depressed; wherein when the extendable section is extended from the base section, the control rod is withdrawn from the control aperture, the clutch plate engages the annular recess. 
 As to claim 25, all elements are considered to have a surface texture that controls a level of friction between the control rod and the control aperture of the retractable clutch plate. As such, the texture of control rod 22 is considered to be inherent.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711